DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 11/18/2019 & 8/10/2020.  These IDS have been considered.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim depends on itself which is not proper.  Since it is unknown which claim this claims is supposed to depend from, a determination of its metes and bounds is impossible.

Claims 8-10, which depend on claim 7, inherit its deficiencies and are likewise rejected.

The same rejection applies mutatis mutandis to claim 17 which depends on itself and claims 18-20 which depend on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Barrett et al. (US 2015/0253174; “Barrett”).
 
Regarding claim 1, Barrett discloses in at least figures 2B and 3 a system (30) for monitoring wine fermentation (¶¶ [0055], [0072]-[0074]), wherein the system (30) comprises a sensor conduit (figure 2B: 199) (¶ [0058]), and a sensor enclosure (figure 2B:191, figure 3:35), operably coupled to the sensor conduit (199) (¶¶ [0058], [0074]), wherein the sensor enclosure  (191, 35) comprises a leveling indicator operable to indicate when the sensor conduit (199) is vertical (¶ [0075]; “Detection of whether stopper 35 has been ejected may comprise a means for determining an orientation of stopper 35, wherein being upright may be a usual orientation of stopper 35 when installed into the container and any other orientation may indicate that stopper 35 has been ejected from the container…In still other examples, stopper 35 may comprise a sensing device comprising a liquid switch. The liquid switch may be activated/deactivated according to an orientation of stopper 35, such as when a liquid within an internal reservoir of stopper 35 is allowed to form an electrical connection between two contacts located at opposite ends of the reservoir (e.g., when stopper 35 is ejected and resting on its side)”).
  
Regarding claim 3, Barrett discloses the system (30) is operable to monitor wine fermentation in a vat (2) (¶¶ [0052], [0072]-[0074]; Examiner note: Merriam-Webster dictionary defines “vat” as “a large vessel (such as a cistern, tub, or barrel) especially for 

Regarding claim 4, Barrett discloses in figure 3 the sensor enclosure (35)  comprises a gap (34) that faces the vat (2), and wherein the gap (34) is operable to hide and protect external hardware (31, 37) coupled to the sensor enclosure (35) (¶¶ [0056], [0072]).  

Regarding claim 5, Barrett discloses the external hardware comprises one or both of a filter and an antenna (37, figure 8A:84) (¶¶ [0083], [0089], [0112]-[0114]).  

Regarding claim 6, Barrett discloses the system (30) is operable to monitor wine fermentation in a barrel (2) (¶¶ [0052], [0072]-[0074]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett in view of Rubenzik (USPN 5,108,123).

Regarding claim 2, Barrett discloses all the limitations of claim 1 on which this claim depends.
Barrett generally discloses a leveling indicator (¶ [0075]) for determining when the enclosure is out of place. 
However, it is well known that sensors such as the fill level sensor and other physical property sensors can be affected by their angle with respect to the vertical, thereby decreasing their accuracy.
Rubenzik specifically teaches in figure 10 a levelling indicator (451) for a mountable sensor package (436) the leveling indicator (451) comprises a bubble level (col. 11, lines 63 through col. 12, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Rubenzik’s bubble level indicator in Barrett’s enclosure for the purpose of allowing an easy visual indication of whether the sensor package is oriented properly to avoid inaccurate sensor readings that are affected by sensor orientation (such as fill level amount, which is disclosed by Barrett).

Regarding claim 11, Barrett discloses in at least figures 2B and 3 a method for monitoring wine fermentation (¶¶[0055], [0072]-[0074]), wherein the method comprises inserting a sensor conduit (figure 2B: 199) into a wine container (2) (¶ [0052]), wherein the sensor conduit (199) is operably coupled to a sensor enclosure (figure 2B: 191, figure 3:35); and positioning the sensor enclosure (191, 35) (¶¶ [0052], [0074]).

However, it is well known that sensors such as the fill level sensor and other physical property sensors can be affected by their angle with respect to the vertical, thereby decreasing their accuracy.
Rubenzik specifically teaches in figure 10 a levelling indicator (451) for a mountable sensor package (436) the leveling indicator (451) comprises a bubble level (col. 11, lines 63 through col. 12, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Rubenzik’s method of positioning a sensor enclosure according to a leveling indicator, wherein the leveling indicator indicates when the sensor is in the correct orientation for the purpose of allowing an easy visual indication of whether the sensor package is oriented properly to avoid inaccurate sensor readings that are affected by sensor orientation (such as fill level amount, which is disclosed by Barrett).
When Barrett’s method is modified by Rubenzik as in above, the determination that the enclosure is level will naturally occur when Barrett’s conduit is vertical based on the Barrett’s sensor geometry without further modification necessary.

Regarding claim 12, Rubenzik discloses wherein the leveling indicator (451) comprises a bubble level (col. 11, lines 63 through col. 12, line 10).
The reasons and motivation for combining are the same as recited in the rejection of claim 11 above.   

Regarding claim 13, Barrett discloses the wine container (2) is a vat (¶¶ [0052], [0072]-[0074]; Examiner note: Merriam-Webster dictionary defines “vat” as “a large vessel (such as a cistern, tub, or barrel) especially for holding liquors in an immature state or preparations for dyeing or tanning” which reads on Barrett’s barrel).  
  
Regarding claim 14, Barrett discloses in figure 3 the sensor enclosure (35)  comprises a gap (34) that faces the vat (2), and wherein the gap (34) is operable to hide and protect external hardware (31, 37) coupled to the sensor enclosure (35) (¶¶ [0056], [0072]).  

Regarding claim 15, Barrett discloses the external hardware comprises one or both of a filter and an antenna (37, figure 8A:84) (¶¶ [0083], [0089], [0112]-[0114]).  

Regarding claim 16, Barrett discloses the wine container is a barrel (2) (¶¶ [0052], [0072]-[0074]).  


Allowable Subject Matter
Claims 7-10 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7 and 17, all the prior art wine fermentation monitoring systems are integrated into a bung and none of them have the three-legged configuration claimed.  Since the prior art bung sensor systems fit snugly in a receiving hole of the barrel Examiner sees no obvious reason to modify any of them to include three adjustable legs.
Claims 8-10 and 18-20 would be allowable solely based on their dependence on claims 7 and 17 respectively (Examiner notes the limitations of these claims are taught in Barrett).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALIE HULS/Primary Examiner, Art Unit 2863